DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application, Amendments, and/or Claims
	Applicant’s response of 12 April 2022 is acknowledged. Claims 1, 6, 10, and 14 are amended and claims 17 and 18 are new. Claims 1-3, 5-12, and 14-18 are currently pending. 

Examiner Comments regarding Amendment
	A call was placed to Les Overman on 04/22/2022 to request permission for an examiner’s amendment combining dependent claims 17 and 18 (drawn to the CAR polypeptide of SEQ ID NO: 3) with independent claim 1 which would put the application in condition for allowance. In a voicemail on 04/29/2022 applicant agreed to the examiner’s amendment. On 05/02/2022 applicant was contacted and approved the amendments as specified below.

Examiner Amendment
Cancel the following claims: claim 5, claim 17, and claim 18.

Amend claim 1 to read: 

A chimeric antigen receptor (CAR) polypeptide comprising: an extracellular binding domain specific for at least one of programmed death ligand 1 (PDL1) and programmed death ligand 2 (PDL2); a transmembrane domain; a cytoplasmic signaling domain; and a DNAX-activating protein 10 (Dap 10) co-stimulatory domain; wherein the CAR polypeptide comprises a sequence of SEQ ID NO: 3.
Amend claim 14 to read: 

The method of claim [[18]]10, wherein the polynucleotide encoding the CAR polypeptide comprises a sequence at least 90% identical to SEQ ID NO: 2

Withdrawn Rejections/Objections
	Applicant’s amendment to the specification has overcome the objection of the previous office action of 24 Jan 2022 and the objection is withdrawn.
	Claim 14 was rejected under 35 USC 112(a) for failing to comply with the written description requirement. The amendment of claim 1 to include the CAR polypeptide sequence of SEQ ID NO: 3 has overcome this rejection and the rejection is withdrawn. 
	Claim 6 was rejected under 35 USC 112(b). Applicant’s amendment has overcome this rejection and the rejection is withdrawn.
	Claims 1-3, 6-12, and 15-16 were rejected under 35 USC 102(a)(1). The amendment of claim 1 to include the CAR polypeptide sequence of SEQ ID NO: 3 has overcome this rejection and the rejections are withdrawn.
	Claims 4, 5, and 13 were rejected under 35 USC 103. The amendment of claim 1 to include the CAR polypeptide sequence of SEQ ID NO: 3 has overcome this rejection and the rejections are withdrawn.

Allowable Subject Matter
Claims 1-3, 6-12, and 14-16 are allowed.
The following is an examiner’s statement of reasons for allowance: The instant claims are drawn to a chimeric antigen receptor (CAR) polypeptide comprising an extracellular binding domain specific for at least one of programmed death ligand 1 (PDL1) and programmed death ligand 2 (PDL2); a transmembrane domain; a cytoplasmic signaling domain; and a DNAX-activating protein 10 (Dap10) co-stimulatory domain, wherein the polypeptide comprises a sequence of SEQ ID NO: 3. CAR receptors comprising an extracellular domain of PD-1 are known in the prior art as well as the components that make up the CAR of instant application claim 1. However, the structure of the instant claim (a polypeptide of SEQ ID NO: 3) is free of the prior art and is therefore considered to be novel. Furthermore, it would not have been obvious to modify the prior art to match the instant sequence and, therefore, it is considered to be non-obvious. The following is considered to be the closest prior art:

CN106399255-A (Li H) 15 Feb 2017
Li discloses a PD-1 chimeric antigen receptor (CAR)-T cell useful in a medicament for preventing and treating tumors (abstract). The CAR receptor disclosed by Li comprises a PD-1, CD8, 4-1BB, CD3 fusion protein (page 1, claim 7; page 5, SEQ ID NO: 6) which has an 89.0% alignment with SEQ ID NO: 3 of the instant application as shown below:

    PNG
    media_image1.png
    614
    741
    media_image1.png
    Greyscale


The CAR polypeptide disclosed by Li comprises the same PD-1 extracellular binding domain as the instant application. The major difference is observed in the co-stimulatory domain in which the CAR disclosed by Li implements a 4-1BB costimulatory domain rather than a Dap-10 costimulatory domain. In the office action dated 24 Jan 2022, it was demonstrated that a substitution of the known sequence for Dap-10 in place of 4-1BB resulted in an alignment of 95% (page 15 of 24 Jan 2022 office action). However, no prior art was identified that would lead to 100% sequence alignment with the CAR polypeptide of the instant application. Based on this, it would not be obvious to one of ordinary skill in the art to modify the CAR polypeptide of Li to reach the CAR polypeptide of SEQ ID NO: 3 as disclosed by the instant application. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY L BUTTICE whose telephone number is (571)270-5049. The examiner can normally be reached M-Th 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





AUDREY L BUTTICE/Examiner, Art Unit 1647                     
/JOANNE HAMA/Supervisory Patent Examiner, Art Unit 1647